Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 16, 27 & 31 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 3, the term “an update to a warning message” is not clear what this is in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 27 & 31 are rejected for similar reasons as stated for claim 16. 
 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-16, 20-32 is/are rejected under 35 U.S.C. 102 as being anticipated by Park US 20190253966

12.  A method of a gNB distributed unit (gNB-DU), the method comprising:
receiving a message from a gNB central unit (gNB-CU) (Park: fig. 16, unit 1611 [0316] - The base station CU 1603 may send (e.g., transmit, forward, etc.), to the base station DU 1602, a first message 1611); and 
transmitting a list to the gNB-CU in response to the message, the list indicating User Equipments (UEs) which needs to be notified by dedicated signaling of System Information (SI) (Park: fig. 16, unit 1612 [0317-0332] - The base station DU 1602 and/or the base station CU 1603 may send (e.g., transmit, forward, etc.) at least one system information block comprising one or more radio resource configuration parameters. The at least one system information blocks may comprise at least one of the system information block type 1 to 21. The base station DU 1602 and/or the base station CU 1603 may send (e.g., transmit, forward, etc.) at least one cell configuration parameter for one or more wireless devices (e.g., via MAC CE, DCI, and/or an RRC message). The one or more wireless devices may comprise the wireless device 1601);

13. The method according to claim 12, further comprising: receiving an updated SI included in a RRC Reconfiguration message from the gNB-CU, the RRC Reconfiguration message is included in a DL RRC Message Transfer message; and transmitting the updated SI included in the RRC Reconfiguration to a UE which is one of the UEs in the list (Park: fig. 16, unit 1613A-1614B [0339-0340]).

14.  The method according to claim 12, wherein the list includes a gNB-CU UE F I AP ID (Park: fig. 16, unit 1613A-1614B [0338-0340]).

15.  The method according to claim 12, wherein the message is an F1AP message (Park: [0305, 0316, 0338]).

16.  The method according to claim 12, wherein the message indicates an update to overwrite a warning message of a warning system (Park: [0186]).

20.  The method according to claim 12, wherein the list indicates a plurality of User Equipments (UEs), each of which need to be notified of the SI via the dedicated signaling (Park: fig. 16, unit 1613A-1614B [0317-0332, 0338-0340]).

21.  The method according to claim 12, wherein the message comprises an information element indicating the SI (Park: [0304]).

22.  The method according to claim 12, wherein the SI is broadcasted via Physical Downlink Shared Channel (PDSCH) (Park: [0309, 0320]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatenetable by Park US 20190253966 in view of Agiwal US 20190053029

(Park [0259]).
Agiwal further teaches wherein the one or more UEs indicated in the list are UEs, each of which is not configured with a Common Search Space (CSS) in an active downlink (DL) bandwidth part (BWP) (Agiwal: fig. 3, unit 303-307 [0081, 0104]) in order to provide the SI update indication in common search space and/or in dedicated RRC signaling for one or more UE(s).
Thus, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to include the above recited limitation into Park’s invention in order to provide the SI update indication in common search space and/or in dedicated RRC signaling for one or more UE(s), as taught by the Agiwal

Regarding claims 23-32, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 12-16, & 19, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.



Response to Amendment
(s) 12-16, 19-32 have been considered but are moot in view of the new ground(s) of rejection.
Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
      
In addition, an interview could expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415